S/Z;Q)@Z 'O|
URIT NUMBER: 12720-(A)Z
MR-BZ,332-01

EX PARTE § IN THE 11BTH DISTRIET EUURT
CULBY RDSS THURMAN § UF THE
§ HDMARD EUUNTY, TEXAS

APPLICANT REQUEST FDR COURT APPUINTED CUUNSEL:
10 THE HDNDRABLE JUDEE UF SAID HABEAS EDURT:
Eomes Now, CDLBY RDSS THURMAN, Undersigned-indigent, and file
this his Request For Apponinted Counsel, in the said above styled
-caption, and_will show the habeas court the followings;

I.
JURISDICTIUNS:

Pursuant to; Article 1.051, of the Texas Eode of Eriminal Pro-
cedure, and the 6TH and 1ATH Amendment of the Eonstitution to the
United States, this habeas Eourt has jurisdiction over the subject

matter.

II:
PARTIES:

The Undersigned; Thurman, is an State inmate currently incarcer-
ated in the Texas Department of Eriminal Justice Institutional Davis-
ion; Dalhart Unit (TDE). The "new" Respondent-Director is now; milli-
am L. SBpthens. `

III.
FACTS AND PRUCEDURAL HISTURY:

Dn Dotober 24,2014 in cause number§ mR-82!332-01, (in Austin Tx)
the Eourt of Eriminal Appeals, olerk; Abel Acosta, did received and
filed Thurman, Application for 11.07, writ Habeas Corpus, without
factual Findings and conclusion of law through the 11BTH Distriot

Eourt, Houard Eounty Texas, in cause number; 12720-(A).

Dn January 14,2015 (The justice) Eourt of Eriminal Appeals, has
reversed and remanded for De- novo revieu; inorder to resolve controv-
ersy facts; inadequate notice For mandatory supervision release, by

the Dalhart Unit, Texas Board of Pardons and Paroles, among other cl-

. RECHVED|N
a l m 3 _ comm oF chMINAL APPEALS
*(REQUEST FUR baum APPUINTr-:r) cUuNSE\_)* _ 5:3362015

Page 1 of 5,

md Aooeta,Oierk

IV.
STATEMENT UF THE CASE:

 

Dn July 25,201& (among other claim's), the undersigned; Thurman,
did notified the Dalhart Unit, Texas Board of Pardons and Paroles,
inorder to be time!ly review (within BD-days) for mandatory supervis-
ion early release, but was ignored. See; (Thurman, Affidavit at;
Appendix-.C.) with (Thurman, Request-Letter filed on July 25,201h at;
Appendix-.D.).

THEREFDRE: the undersigned; Thurman, initiated his post-conviction
to recover his liberty interest right's for early release to mandatory

supervision, with among other claim‘s.

V.
REQUEST FUR APPUINTED CUUNSEL:
The undersigned; Thurman, requests that this Habeas Eourt appoint
counsel to assist him in resolving controversy facts, pending for
De-novo Review by this court, in the said above styled-caption. Pursu-

ant to; Art, 1.051, of the Texas Code of Criminal Procedure.

Article 1.051.(c) may require;

(1),The undersigned-indigent is entitled to have an attorney
appointed to represent him in any adversary judicial pro-
ceedings; And,

(2),That may result in controversy facts; inadequate notice

for mandatory supervision review.

The undersigned; Thurman, Declaration in support of Right to

Representation of Eounsel, is attached and incorporated hereto as
Exhibit-l.
THEREFDRE: This Habeas Eourt will almost certainly uphold the

governmental action.

UI.
PRAYER:

The undersigned; Thurman, prays the Habeas Court grants him

appointed counsel for his De-novo review, as we'll justice done in

this instant case.

*(REQUEST FUR CUURT APPUINTED EUUNSEL)*

Page 2 of 5,

 

VII.
VERIFIEATIDN:
I, CDLEY RDSS THURMAN, declare under the Penalty of Perjury that,
the said above foregoing is true and correct to the best of my know-

ledge, as this verification is freely made. Presented to; V.T.E.A.

EVI, PRDC, REM, CUDE §§ 132.001 and 132.003.

Executed date; February 20,2015

7 ,/, rs